Citation Nr: 1436325	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-40 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDING OF FACT

The most probative evidence is against finding that the Veteran's current right shoulder disability had its onset in service or is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated February 2008.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  The evidence associated with the file includes service treatment records (STRs), VA and private treatment records, and VA examination reports.

The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence   that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, who testified as to the onset and symptoms of her claimed condition, as well as her treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Analysis

The Veteran seeks service connection for a right shoulder disability, which she contends was caused by an injury she incurred while performing arm hangs during physical training in service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).



Moreover, where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred  in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis   below will focus on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's STRs document complaints of joint pain, including right shoulder pain, but do not document complaints of or treatment for a specific shoulder injury.  In December 1986, the Veteran reported a month-long history of joint pain that included pain in her right shoulder, right knee, left knee, both wrists, and her toes.  A shoulder examination revealed good range of motion and no crepitus.  The Veteran was diagnosed with polyarthralgias, suspected to be due to a recent increase in her physical training program.  In October 1991 she again reported sore joints and noted a history of joint pain that had progressed for the past two years.  She noted a painful or trick shoulder on her final report of medical history, and reported in her statement of present health that she experienced "pain in joints/lower back/knees etc."

The Veteran was discharged from active duty in May 1996.  In a claim filed that same month, she sought service connection for twenty-two issues, including patellofemoral syndrome, lumbar back spasm, and musculoskeletal joint pain.  She did not file a claim for service connection for a right shoulder condition.  During a VA general medical examination in August 1996 in connection with those claims, the Veteran reported "intermittent discomfort and pain in both knees, elbows, ankles, and in the lower back for a number of years," but did not report shoulder pain.  She was diagnosed with nonspecific arthralgia.

The Veteran did not report shoulder pain post-service until June 1997, although she was treated for injuries sustained in a motor vehicle accident in February 2007 that included sharp neck pain and pain in both wrists and arms from being thrown to the side while still gripping the steering wheel of her car.  In August 1997, she again reported shoulder discomfort, which she described as stiffness.  In 2003 she reported a shoulder condition during VA treatment and described a history of a pinched shoulder nerve.  In October 2004 she told a VA care provider that she had been taking prescription medication prescribed by a private doctor for her shoulder.  However, she did not indicate that she currently had shoulder pain.

In April 2006, the Veteran sought private treatment for musculoskeletal issues     and reported severe shoulder pain over the previous month due to increased lifting and repetitive movements of the right upper extremity at work.  She was given a shoulder sling to wear, and an April 2006 MRI noted rotator cuff impingement  with partial tears within the distal supraspinatus, infraspinatus, and subscapularis tendons.  In February 2007, she sought treatment after she fell from a chair onto her right side.  The Veteran reported that her right shoulder began to hurt the day after the fall.  A May 2007 MRI documented rotator cuff impingement and an extensive partial tear involving the distal supraspinatus tendon that had slightly increased since the previous MRI.  The partial subscapularis and distal infraspinatus tears evidenced in the previous MRI were noted to have healed. 

In February 2008, the Veteran filed the instant claim for service connection.  Following the denial of her claim, she stated in the October 2008 notice of disagreement that she had hurt her shoulder during arm hang exercises in service.  During her July 2010 VA joints examination, the Veteran told the examiner that she injured her shoulder in 1980 during physical training and that her condition had become progressively worse since then.  The examiner noted that the Veteran had been diagnosed with polyarthralgia in service.  He diagnosed the Veteran with osteoarthritis of the acromioclavicular joint with impingement syndrome and chronic subacromial bursitis, but opined that her current disability was less likely than not related to an injury sustained during military service, because there were no reasonably sequential complaints and because of the lapse of time between the condition the Veteran described in service and her present condition.

During her October 2013 hearing, the Veteran again reported that she injured her right shoulder while performing an arm hang during a physical fitness test in service.  She stated that she went to sick call and was prescribed Motrin, but that she did not receive an examination or diagnostic imaging.  She indicated that she continued to report shoulder pain after that time and was always prescribed Motrin.  The Veteran also testified that she started seeking treatment for her shoulder as soon as she was discharged from active duty service.  When asked whether she incurred any injuries to her right shoulder after service, she stated that she could not recall any injuries, and that her current injury was a continuation of her in-service injury.

After review of the record, the Board finds that, although the Veteran has a current right shoulder disability, the preponderance of the competent and credible evidence does not demonstrate that her current shoulder disability had its onset in service or is otherwise related to service.

The Board notes that the Veteran is competent to report symptoms or events she experienced in service.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, when considering whether lay evidence is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of the Veteran's statements, facial plausibility, consistency with other evidence submitted on    behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if applicable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In this instance, the Board finds that the Veteran's assertion that she has experienced right shoulder pain since injuring herself while performing arm hangs in service is not credible when compared with the other evidence of record.  See Buchanan, 451 F.3d at 1336-1337 (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

The Veteran's STRs document in detail her in-service medical complaints.  However, they do not document treatment for the shoulder injury she has described since filing the instant claim.  Rather, they indicate that the Veteran reported generalized joint pain during service and included her shoulder in a list of the joints affected.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Additionally, although the Veteran noted a painful or trick shoulder on her final in-service physical examination, she described the state of her health by referencing pain in many joints and specifically mentioning her knees and back.  Moreover, the Veteran filed a claim for service connection for twenty-two separate issues in the month of her discharge, including musculoskeletal pain, patellofemoral syndrome, and lumbar back spasm, as well as other conditions such as strep throat, upper respiratory infections, and athlete's foot, but did not include a claim for a right shoulder condition.  She also failed to report a shoulder condition or complaints when she received a VA general medical examination three months later.

The Board also notes that, when specifically asked during her hearing whether she had experienced any shoulder injuries after service, the Veteran stated that she had not.  However, the record indicates that she was treated for severe right shoulder pain of a one-month duration in April 2006, which she attributed to increased repetitive motions and lifting at work.  She did not report a history of an in-service shoulder injury at that time.  In February 2007, during treatment for a fall from a chair, she told the care provider that she had shoulder pain that began the day after that fall.  In short, in light of the inconsistencies evident in the record, the Board finds the statements made by the Veteran when seeking treatment are more reliable than the statements made by the Veteran during the pendency of this claim.  See Buchanan, supra.

Turning to the Veteran's assertion that her current right shoulder disability is related to service, although she is competent to testify as to an in-service injury and subsequent symptoms of shoulder pain, she has not shown that she has specialized training sufficient to render an opinion on the etiology of her current disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Shoulder disorders can have numerous causes, and medical expertise is required    to determine their etiology.  Accordingly, the Board accords significantly greater probative value to the medical evidence of record than to the Veteran's lay assertions, and notes that there is no competent opinion of record linking the Veteran's current right shoulder disability with her military service.  Id.

As a final matter, the Board notes that service connection also may not be awarded on a presumptive basis, as arthritis of the shoulder was not shown within one year following the Veteran's discharge from service.  

In summary, the most probative evidence is against a finding that the Veteran's current right shoulder disability is related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a right shoulder disability is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for a right shoulder disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


